ORDER
PER CURIAM
The father, P.L.L., challenges the judgment of the Circuit Court of Madison County terminating his parental rights to the child, R.A.L., who was nine years old at the time of trial.1 We have , reviewed the parties’ briefs and the record on appeal and find no error.
An opinion would have no precedential value. We have provided the parties with a memorandum, for their information only, setting forth the reasons for this decision.
We affirm the trial court’s judgment. Rule 84.16(b)(1).

. The mother did not appear for trial. The trial court terminated her parental rights to the child, and the mother is not a party to this appeal.